Citation Nr: 9930401	
Decision Date: 10/25/99    Archive Date: 10/29/99

DOCKET NO.  98-00 511	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for a left hydrocele, 
postoperative status.

2.  Entitlement to service connection for residuals of a left 
foot injury.

3.  Entitlement to service connection for residuals of a back 
strain.

4.  Entitlement to service connection for a gastrointestinal 
disorder claimed as residuals of hepatitis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. L. Shaw, Counsel


INTRODUCTION

The veteran had substantially continuous active military 
service from June 1937 to November 1945.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a December 14, 1992, rating decision by the 
Roanoke, Virginia, Regional Office (RO) of the Department of 
Veterans Affairs (VA) which denied service connection for the 
disorders presently at issue.  

In January 1998 the veteran submitted an item of medical 
evidence consisting of a January 1998 statement from a 
therapist associated with the Abingdon Therapy Services, 
Inc., documenting a leg length discrepancy of three-quarters 
of an inch, the right leg being longer than the left.  The 
veteran indicated that he wanted to have this statement 
showing the condition of his right leg placed in his file for 
consideration.  However, since none of the issues presently 
on appeal involves the right leg, a question arises as to 
whether the veteran is seeking to file a claim with regard to 
the right leg, in which case the statement from Abingdon 
Therapy Associates and the accompanying cover letter might be 
regarded as an informal claim.  Since the veteran's 
intentions are unclear, the matter is referred to the RO for 
action deemed appropriate.  


FINDINGS OF FACT

1.  During service the veteran underwent surgery to repair a 
congenital left hydrocele which preexisted active military 
service.  

2.  The record does not include competent evidence that the 
hydrocele underwent a chronic increase in severity during 
service or that the postservice spermatocele or varicocele is 
related to service.  


3.  The record does not contain competent evidence that the 
veteran sustained a left foot injury in service or that he 
currently has a left foot disability related to service.  

4.  The record does not contain competent evidence that the 
veteran currently has any disability related to a back strain 
during service.

5.  The record does not contain competent evidence that the 
veteran currently has any residuals of an episode of 
hepatitis or other gastrointestinal disorder during service.  


CONCLUSIONS OF LAW

1.  The claim of service connection for a preservice left 
hydrocele, postoperative status, is not well-grounded.  
38 U.S.C.A. §§ 1110, 1131, 1153, 5107(a), 7104 (West 1991 & 
Supp. 1998); 38 C.F.R. § 3.306 (1998).  

2.  The claim of service connection for residuals of a left 
foot injury is not well grounded.  38 U.S.C.A. §§ 1110, 1131, 
5107(a), 7104 (West 1991 & Supp. 1998).

3.  The claim of service connection for residuals of a back 
strain is not well grounded.  38 U.S.C.A. §§ 1110, 1131, 
5107(a), 7104 (West 1991 & Supp. 1998); 38 C.F.R. § 3.303(b) 
(1998).

4.  The claim of service connection for a gastrointestinal 
disorder, claimed as residuals of hepatitis, is not well 
grounded.  38 U.S.C.A. §§ 1110, 1131, 5107(a), 7104 (West 
1991 & Supp. 1998); 38 C.F.R. § 3.303(b) (1998).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Left Hydrocele, Postoperative Status

Factual Background.  Service medical records show that when 
the veteran was examined at the time of initial enlistment 
for service, the genitourinary system was reported as normal.  
In December 1937 the veteran came to a military hospital 
because of a large left hydrocele that had become 
progressively larger during the preceding two months, stating 
that he had had a "swelling" of the left side of the scrotum 
for about a year and that he had injured the scrotum in a 
fall more than a year earlier.  He believed that he had 
noticed an enlargement of the left side of the scrotum 
afterward.  An aspiration of the hydrocele had been performed 
in September 1937 but the fluid had been gradually 
reaccumulating since then and the hydrocele was larger than 
ever.  There was no pain.  During the hospitalization the 
veteran underwent surgical repair of the hydrocele by the Van 
Bergman's method.  He tolerated the procedure well.  His 
postoperative condition was good, with no complications 
noted.  He was discharged to duty with a diagnosis of severe 
left congenital hydrocele.  Subsequent service medical 
records contain no reference to a hydrocele and none were 
recorded on examination for separation from service in 
October 1945.

The veteran filed his original claim for VA disability 
compensation in August 1992.  

Evidence received in support of the claim includes VA 
outpatient treatment records pertaining to outpatient visits 
on various dates from 1990 to 1996.  In a January 1994 entry 
it was reported that the veteran had had surgery on his 
scrotum during military service and that he complained that 
the area was still sore all of the time.  The diagnostic 
impressions included cysts (spermatocele), and ultrasound of 
the scrotum was recommended to evaluate the left scrotal 
mass.  In September 1995 the veteran again complained of 
occasional scrotum pain, stating that the pain was worse in 
hot weather and caused difficulty with sitting.  He felt that 
it was directly related to the previous hydrocele repair.  On 
examination there was a 1- to 2- centimeter movable rubbery 
nodule in the left testis which was slightly tender with no 
edema.  It was indicated that an echogram in 1994 had shown a 
spermatocele or varicocele.  The clinical assessment was 
scrotal pain/history of hydrocele.  Warm sitz baths were 
prescribed.  

The veteran underwent a VA examination in July 1997 in 
connection with his service connection claim.  The diagnoses 
included status post surgical correction of left hydrocele 
without sequela.  

Analysis.   Service connection may be established for 
disability which is shown to have been incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110 
(wartime), 1131 (peacetime) (West 1991 & Supp. 1998).  If the 
disability is not shown to have been chronic in service, 
continuity of symptomatology after separation is required to 
support the claim.  38 C.F.R. § 3.303(b) (1998).  VA 
regulations also provide that service connection may be 
granted for any disease diagnosed after discharge when all of 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (1997).  Under VA regulations, 
congenital or developmental defects are not diseases or 
injuries within the meaning of applicable legislation.  
38 C.F.R. §§ 3.303(c), 4.9 (1998).  

However, the preliminary requirement for establishing 
entitlement to any VA benefit is that the applicant submit a 
claim which is sufficient to justify a belief by a fair and 
impartial individual that the claim is well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).  The United States Court 
of Veterans Appeals (Court) has defined a well-grounded claim 
as "a plausible claim, one which is meritorious on its own or 
capable of substantiation."  Such a claim need not be 
conclusive, but only plausible, to satisfy the initial burden 
of § 5107.  Murphy v. Derwinski, 1 Vet.App. 78, 81 (1990).  

The Court has held that, in general, a claim for service 
connection is well grounded when three elements are satisfied 
by competent evidence.  Caluza v. Brown, 7 Vet. App. 498 
(1995); see also Epps v. Gober, 126 F.3d 1464, 1468 (Fed. 
Cir. 1997) quoting Epps v. Brown, 9 Vet. App. 341, 343-344 
(1996).  First, there must be competent medical evidence of a 
current disability (a medical diagnosis).  Rabideau v. 
Derwinski, 2 Vet. App. 141, 144 (1992); Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992)  Second, there must be evidence 
of an occurrence or aggravation of a disease or injury 
incurred in service (lay or medical evidence). Cartwright v. 
Derwinski, 2 Vet. App. 24, 25 (1991); Layno v. Brown, 6 Vet. 
App. 465 (1994).  Third, there must be a nexus between the 
in-service injury or disease and the current disability 
(medical evidence or the legal presumption that certain 
disabilities manifest within certain periods are related to 
service).  Grottveit v. Brown, 5 Vet. App. 91, 93; Lathan v. 
Brown, 7 Vet. App. 359 (1995).  For the purpose of 
determining whether a claim is well grounded, the credibility 
of the evidence is presumed.  See Robinette v. Brown, 8 Vet. 
App. 69, 75 (1995).  

Since the hydrocele repaired surgically during service was 
characterized as congenital in origin, it must first be 
determined whether the hydrocele is a service connectable 
disability in light of 38 C.F.R. § 3.303(c).  A precedent 
opinion of the VA General Counsel which is binding on the 
Board is applicable.  In VAOPGCPREC 82-90, the General 
Counsel observed that there is a distinction under the law 
between a congenital or developmental "disease" and a 
congenital "defect" for service connection purposes in that 
congenital diseases may be recognized as service-connected if 
the evidence as a whole shows that there was an aggravation 
in service within the meaning of applicable VA regulations.  
A congenital or developmental "defect," on the other hand, is 
not service connectable in its own right because of 38 C.F.R. 
§ 3.303(c), though service connection may be granted for 
additional disability due to disease or injury superimposed 
upon such defect during service.  

The effect of the General Counsel's opinion is to limit the 
congenital or developmental conditions for which service 
connection is precluded by regulation to those constituting 
"defects."  The opinion states that in the context of 
38 C.F.R. § 3.303(c), a "defect" is definable as "structural 
or inherent abnormalities or conditions which are more or 
less stationary in nature" and thus " are incapable of any 
improvement or deterioration.  Therefore, the congenital 
nature of a disorder does not categorically preclude the 
granting of service connection unless the disorder is a 
"defect" that is essentially fixed at birth and incapable of 
improving or worsening.  

While the hydrocele surgically repaired in service was 
characterized by military physicians as congenital in nature, 
there is evidence that some enlargement and worsening took 
place during service and that the disorder was therefore not 
stationary in nature.  That being the case, the granting of 
service connection is not automatically precluded by the 
regulation and the claim may be considered in the same manner 
as if it were an acquired disorder.  

The General Counsel acknowledged in the opinion that it may 
be proper for adjudicators to conclude that a congenital or 
developmental disorder preexisted service, but indicated that 
service connection may be established on the basis of 
aggravation if such disorder is found to have increased in 
severity during service.  38 U.S.C.A. § 1153 (West 1991 & 
Supp. 1998); 38 C.F.R. § 3.306 (1998).  To establish a well 
grounded claim for service connection based on aggravation of 
a preexisting condition, evidence sufficient to raise a 
presumption of aggravation by showing that the preexisting 
condition underwent an increase in severity during service is 
required.  38 C.F.R. § 3.306 (1998); see Routen v. West, 142 
F.3d 1434, 1440 (Fed.Cir. 1998).  

In determining whether an increase in severity of the 
preservice hydrocele took place, an additional VA regulation 
is applicable in this case since surgery to correct such 
condition was performed during service:  

The usual effects of medical and surgical 
treatment in service, having the effect 
of ameliorating disease or other 
conditions incurred before enlistment, 
including postoperative scars, absent or 
poorly functioning parts or organs, will 
not be considered service connected 
unless the disease or injury is otherwise 
aggravated by service.  

38 U.S.C.A. § 1154; 38 C.F.R. 
§ 3.306(b)(1).  

According to the record, the veteran had no further 
examination or treatment for hydrocele-related symptoms 
during service after the 1937 surgery.  There was no 
indication in service medical records or in any competent 
evidence in the file that the veteran had more than the usual 
effects of surgery to ameliorate the preservice defect.  No 
complaints or findings suggesting a worsening of the 
hydrocele during service were recorded.  

Post service medical records show that the veteran had 
complaints of scrotal pain on various occasions in 1994, 
1995, and 1996.  No hydrocele was has been definitely 
identified, however, and none was reported at the July 1997 
VA examination.  There is evidence of a postservice scrotal 
mass diagnosed variously as a spermatocele or varicocele but 
not of a hydrocele.  There is no evidence that would serve to 
link the current spermatocele or varicocele to service.  
Without competent evidence that the hydrocele in service 
increased in severity or that the veteran's current symptoms 
are related to service, the claim is not well-grounded.  

In the absence of a well-grounded claim, service connection 
must be denied.  Edenfield v. Brown, 8 Vet. App. 384 (1995).  
Although the RO did not specifically cite the absence of a 
well-grounded claim as the basis for the denial of service 
connection, this omission constitutes harmless error.  
Meyer v. Brown, 9 Vet. App. 425 (1996).  The RO's failure to 
adjudicate the question of well groundedness did not result 
in prejudice to the veteran; to the contrary, by adjudicating 
the claims as if they were well grounded, the veteran 
received a greater degree of consideration than would have 
been required for a well-groundedness determination.  
Bernard v. Brown, 4 Vet. App. 384 (1993).

II.  Left Foot Injury

Factual Background.  The veteran's service medical records 
contain no reference to injury or abnormality of the left 
foot, and no such findings were reported at separation from 
service.  

The veteran filed his original service connection claim in 
August 1992, claiming that he had been treated in service for 
a left foot condition in October 1938 or 1939.  Received in 
support of the application were VA outpatient treatment 
records dated from 1990 through 1996.  No references to a 
left foot disability are recorded therein.  

In connection with his claim the veteran filled out a consent 
form to obtain records from the Pulaski Community Hospital 
related to treatment in August 1980.  The hospital replied 
that it had no record of his having been treated at that 
facility.  In his subsequent notice of disagreement, received 
in January 1993, the veteran reported that he had not been 
admitted to the Pulaski Community Hospital but that X-rays 
and tests had been performed there and that work on his foot 
had been done.  

A VA examination was performed in July 1997.  The veteran 
reported having undergone a bunionectomy on his right foot in 
1967.  There were no complaints or findings pertaining to the 
left foot.  There was no diagnosis pertaining to the left 
foot.  

Analysis.  In the present case, service medical records do 
not document a foot injury in service.  The record does not 
confirm the history provided by the veteran in his original 
service connection application to the effect that he 
sustained a foot injury in service.  In fact, the veteran has 
at no time provided any additional information concerning an 
injury to the foot in service.  Though he has referred to 
post service treatment at the Pulaski Hospital in 1980, there 
is no information that would link any treatment received at 
that time to military service.  In addition, the current 
medical evidence of record, consisting of VA outpatient 
treatment records and the report of a VA examination, does 
not show a current left foot disability of any kind.  In 
these circumstances, the veteran does not satisfy any of the 
three elements required to establish a well-grounded claim.  

Accordingly, the prerequisites for establishing a well-
grounded claim for service connection for residuals of a left 
foot injury are not satisfied.  In the absence of a well-
grounded claim, the appeal must be denied.  Edenfield v. 
Brown, 8 Vet. App. 384 (1995).  See also Meyer v. Brown, 9 
Vet. App. 425 (1996); Bernard v. Brown, 4 Vet. App. 384 
(1993).  

III.  Gastrointestinal disorder

Factual Background.  Service department medical records show 
that no complaints or findings pertaining to hepatitis were 
reported at the time of examination for entrance into 
military service.  In May 1945 the veteran was admitted to a 
military hospital with complaints of intermittent low 
abdominal cramping pain which became increasingly severe and 
was followed by nausea and vomiting after eating.  He was 
admitted to the contagion ward.  The admission diagnosis was 
moderately severe acute infectious hepatitis.  He was 
discharged to duty after approximately 10 days with a 
diagnosis of a questionable intestinal indigestion, cause 
undetermined.  He was readmitted to the hospital about two 
weeks later.  He related that during the May hospitalization 
he had been in a room with men who were jaundiced but that he 
was never jaundiced.  He had become ill and vomited during 
the preceding week and had been readmitted.  Examination was 
negative except for exquisite tenderness over the right upper 
quadrant on palpation.  In an entry summarizing the veteran's 
history, a physician reported that the veteran had been 
admitted to the hospital twice with vague epigastric pains 
and that workup had been negative.  He was discharged to a 
general hospital later in June 1945 with a pertinent 
diagnosis of "under observation for cholecystis."  No records 
pertaining to that admission are of record.  

The veteran was later hospitalized in service in October 
1945, on referral from the separation center on the 
recommendation of the separation officer for purposes of 
observation for gallbladder disease.  It was reported that on 
transfer to the general hospital in June 1945 no diagnosis 
had been established.  Examination was essentially negative 
except that the liver margin could be felt below the costal 
margin on deep inspiration.  No disease was found.

In August 1992 the veteran filed a claim for VA compensation 
wherein he listed "gallbladder, liver complications" among 
the disorders for which service connection was claimed.  He 
reported having undergone a gallstone operation at a private 
hospital in 1947.  

The veteran underwent a VA examination in July 1997.  The 
examiner found the medical history significant for the 
development of hepatitis in 1945 from an unknown etiology.  
The veteran related that he was jaundiced, that he contracted 
the disorder in Europe, that he had no idea what the etiology 
was, and that he had never had any sequela.  He had had a 
cholecystectomy in 1947.  On examination the liver span was 
10 centimeters at the right costal margin, and the border was 
smooth and nontender.  The diagnoses included status post 
cholecystectomy without sequela and status post hepatitis in 
1945 without sequela.  

Analysis.  Although the issue has been characterized as 
entitlement to service connection for hepatitis residuals 
only, the claim is actually somewhat broader, given that the 
disorder evaluated during several hospitalizations in service 
was described on various occasions as both possible hepatitis 
and gallbladder disease.  No definite diagnosis was 
established during service, and the evidence is conflicting 
as to whether the veteran ever had hepatitis at all.  In 
these circumstances, the matter must be discussed in more 
general terms, and the issue has accordingly been 
recharacterized as entitlement to service connection for a 
gastrointestinal disorder.  

The service medical records confirm that the veteran was 
hospitalized for evaluation of a disorder manifested by 
abdominal pain, nausea and vomiting and that a diagnosis of 
hepatitis was entertained but not fully confirmed.  He was 
rehospitalized at least twice in 1945 for observation for 
gallbladder disease, but that diagnosis was not confirmed 
either.  The records relating to these studies satisfy the 
element of a well-grounded claim that requires evidence of a 
disability in service.  The post service evidence, however, 
does not document the continuation of the symptoms evaluated 
during service or show sequelae of such disorder or of the 
1947 cholecystectomy.  Without evidence of a current 
disability, the first of the three elements of a well-
grounded claim is not present.  The existence of a current 
disability is, in fact, the cornerstone of a claim for VA 
disability benefits.  See Degmetich v. Brown, 104 F.3d 1328 
(1997) (the Secretary's and Court's interpretation of 
sections 1110 and 1131 of the statute as requiring the 
existence of a present disability for VA compensation 
purposes cannot be considered arbitrary); Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992).  The record does not 
contain evidence establishing a nexus between the 1947 
cholecystectomy and the symptoms evaluated during service.  

The claim for service connection for a disability of the 
gastrointestinal system is therefore not well grounded, and 
the claim must be denied.  Edenfield, Id.  

IV.  Back Disorder

Factual Background.  Service department medical records show 
that no back abnormality was reported on examination for 
enlistment.  In October 1943 the veteran was admitted to a 
military hospital with a chief complaint of pain in the lower 
back.  It was reported that he had first noticed the pain six 
months earlier and denied any injury to the back.  The pain 
had developed without a known cause and had come on 
gradually.  It was worse at night when he was in bed.  At 
times he had to get up and move around.  He had had no 
treatment for the pain and had lost no time from duty because 
of it.  Examination showed no deformity or muscle spasm.  
There was some tenderness over the first segment of the 
sacrum.  He was discharged to duty with a diagnosis of ill-
defined condition of the musculoskeletal system manifested by 
pain in the back.  In June 1944 the veteran was seen for 
complaints of back pain of seven years' duration following 
spinal anesthesia in 1937.  He had no difficulty except pain 
at night in the upper lumbar region.  Examination was 
entirely negative, as was an X-ray.  No orthopedic disease 
was found.  Examination at separation showed no 
musculoskeletal defects.

The veteran filed his original claim for VA compensation in 
August 1992 and reported having sustained a spinal injury 
during service.  VA outpatient treatment records covering the 
period from 1990 through 1996 were received in connection 
with the claim.  No references to a back disorder are 
reported therein.  



The veteran underwent a VA examination in July 1997.  With 
respect to his back, he stated that he was claiming only that 
he received a spinal injection at the time of surgery for his 
hydrocele during service.  He indicated that he had no 
symptoms referable to his spine and he denied significant low 
back pain.  No back pathology was reported on examination.  
There was no diagnosis related to the back.  

Analysis.  Service medical records show that the veteran 
received an anesthetic by spinal injection in 1937 when he 
underwent surgery for a hydrocele.  His service medical 
records do not document an injury to the back.  The veteran 
has since indicated that the only back disorder claimed is 
back pain resulting from the spinal tap injection.  Later 
service medical records show that back pain claimed to have 
originated in the spinal injection was evaluated in 1943 but 
that no disorder was found.

The complaints of back pain in service following the spinal 
injection are sufficient to satisfy one of the three elements 
required for a well-grounded claim.  However, no current back 
disability is present, and this fact is admitted to by the 
veteran.  A claim cannot be well grounded if there is no 
competent evidence of current disability.  Degmetich, Id.; 
Brammer, Id.; Rabideau, Id.

In the absence of a well-grounded claim, the appeal for 
service connection for residuals of an injury to the back 
must be denied.  Edenfield, Id.


ORDER

Service connection for a left hydrocele, postoperative 
status, is denied.

Service connection for residuals of a left foot injury is 
denied.


Service connection for a gastrointestinal disorder claimed as 
hepatitis is denied.  

Service connection for residuals of a back strain is denied.



		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals




 


